Citation Nr: 1102799	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary in the 
instant case, for the reasons set forth below.  

The Veteran, through his representative, indicated on a VA Form 
646 dated May 2010 that he was exposed to acoustic trauma while 
serving on the USS Eversole and the USS Northampton as well as 
while serving with other Reserve Units.  His representative 
indicated that the Veteran was exposed to acoustic trauma from 
pneumatic hammers, helicopter operations, gun fire and 
engineering machinery.  

Initially, the Board notes that details of any Reserve Service 
the Veteran might have performed are not contained in his claims 
file.  The AMC should ask the Veteran for details of such service 
and attempt to retrieve any service treatment records from any 
noted periods of service.

VA treatment records reveal some indication of current hearing 
loss.  Specifically, a May 2006 VA treatment note reflects a 
finding of high frequency sensorineural hearing loss.  The 
provider indicated that, given the Veteran's account of noise 
exposure in service, it is plausible that his hearing loss began 
while on active duty.  The provider additionally noted that the 
Veteran continued to have exposure to weapons fire after his 
release from active duty.

Additionally, January 2008 and February 2008 audiology notes 
indicate reports of tinnitus in the right ear for the previous 
seven years.  The Veteran also complained of decreased hearing 
when in groups of people and with background noise for the 
previous five years.  The treatment notes additionally indicate 
fifteen years of noise exposure to buses with ear protection and 
13 years of noise exposure as a policeman with hearing protection 
when qualifying.  The Veteran was diagnosed with moderately 
severe hearing loss from 3000 to 4000 kilohertz bilaterally.  

As there is some indication of noise exposure in service, and 
there is some indication of current hearing loss, a VA 
examination with opinion as to the relationship between his 
claimed hearing loss and tinnitus to service is required to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, the Board notes that the Veteran submitted a 
statement directly to the Board dated May 2010 which indicates 
that there should be additional documentation concerning his 
claim for service connection for tinnitus in records at the 
Malcolm Randall VA Medical Center (VAMC) in Gainesville, Florida.  
Ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The Board additionally notes that there are some notes, as 
indicated above, that the Veteran was evaluated by the 
audiological department at the Philadelphia VAMC from 2006 to 
2008.  There are no indications of the Veteran's audiological 
examination results within the electronic records provided.  
Thus, the AMC should request any audiological notes or findings 
from the Philadelphia VAMC from that time period which would be 
hand written and not contained in the electronic records.

The Board additionally notes that on his VA Form 9, received at 
the RO during March 2009, the Veteran did not indicate whether he 
would like a Board hearing.  It's not apparent that the RO 
attempted to clarify whether the Veteran would like a hearing.  
Thus, such clarification should be attempted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran supply any 
details available concerning Reserve service.  
If he provides sufficient details, attempt to 
obtain any relevant records to the current 
claims.  Any negative search must be noted in 
the claims file and communicated to the 
Veteran.  If it appears that additional 
attempts to obtain such records would be 
futile, then a memorandum of unavailability 
should be drafted and added to the claims 
folder. 

2.  Request that the Veteran clarify whether 
he desires a Board hearing and, if so, where 
he would like such hearing held.  

3.  Obtain any records for the Veteran from 
the Gainesville, Florida VAMC not already 
associated with the claims file.

4.  Request any audiologic records dating 
from 2006 to 2008 from the Philadelphia VAMC 
which are not in electronic format and, thus, 
are not already associated with the claims 
file.

5.  The Veteran should be afforded a VA 
audiologic examination to determine the 
current nature of the Veteran's hearing loss 
and tinnitus, and their possible relationship 
to service.  The claims folder should be made 
available to the examiner for review before 
the examination.  All tests deemed necessary 
should be conducted and the results reported.  
Following examination of the Veteran and 
review of the claims file, the examiner should 
provide an opinion as to whether the current 
hearing loss and tinnitus are more likely, 
less likely, or at least as likely as not 
related to the Veteran's military service.  A 
rationale for the opinions should be provided.  
If the examiner cannot respond without 
resorting to speculation, he should explain 
why a response would be speculative. 

6.  Thereafter, re-adjudicate the claims for 
service connection for hearing loss and 
tinnitus.  If the claims remain denied, the 
Veteran should be issued a supplemental 
statement of the case, and be given an 
opportunity to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

